83115: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23769: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83115


Short Caption:SUNRISE VILLAS IX HOA VS. RUSSOCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A753606Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/28/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSunrise Villas IX Homeowners AssociationRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Sarah M. Molleck
							(Lemons, Grundy & Eisenberg)
						Shannon G. Splaine
							(Lincoln, Gustafson & Cercos)
						


RespondentSimone RussoDavid F. Sampson
							(Law Office of David Sampson)
						John T. Steffen
							(Hutchison & Steffen, LLC/Las Vegas)
						Robert E. Werbicky
							(Hutchison & Steffen, LLC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/25/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


06/25/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-18400




06/25/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-18402




06/28/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-18535




06/29/2021Notice/IncomingFiled Notice of Appearance (Sarah M. Molleck of Lemons, Grundy & Eisenberg enters her appearance as counsel for Appellant). (SC)21-18714




07/01/2021Filing FeeFiling Fee Paid. $250.00 from Lincoln Gustafson & Cercos.  Check no. 12865. (SC)


07/15/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-20470




07/15/2021Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement Civil Appeals). (SC)21-20495




07/16/2021Notice/IncomingFiled Appellant's Proof of Service on Settlement Judge for Docketing Statement. (SC)21-20565




08/16/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 14, 2021, at 9:00 am. (SC).21-23926




10/07/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: December 7, 2021, at 9:00 AM. (SC)21-28855




12/09/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 21, 2022 at 9:00 am. (SC).21-35135




12/13/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to February 10, 2022.  (SC)21-35384




01/24/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-02400




01/25/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-02520




02/03/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-03742




03/24/2022Notice/IncomingFiled Respondent's Notice of Appearance for John T. Steffen and Robert E. Werbicky. (SC)22-09244




03/30/2022Order/ProceduralFiled Order.  The clerk of this court shall add attorneys John T. Steffen and Robert E. Werbicky and the law firm of Hutchison & Steffen, PLLC, to the docket as counsel for respondent in this appeal.  (SC)22-09824




04/07/2022MotionFiled Appellant's Motion to Extend Time for Opening Brief and Appendix (First Request). (SC)22-10877




04/07/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due: May 25, 2022)22-10895




05/20/2022MotionFiled Appellant's Motion to Extend Time for Opening Brief (second request). (SC)22-16121




05/23/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until June 8, 2022, to file and serve the opening brief and appendix.  (SC)22-16266




06/08/2022AppendixFiled Appellant's Appendix, Volume 1. (SC)22-18259




06/08/2022BriefFiled Appellant's Opening Brief. (SC)22-18276




06/08/2022AppendixFiled Appellant's Appendix, Volume 2. (SC)22-18279




06/08/2022AppendixFiled Appellant's Appendix, Volume 3. (SC)22-18283




06/08/2022AppendixFiled Appellant's Appendix, Volume 4. (SC)22-18287




06/08/2022AppendixFiled Appellant's Appendix, Volume 7. (SC)22-18288




06/08/2022AppendixFiled Appellant's Appendix, Volume 6. (SC)22-18289




06/08/2022AppendixFiled Appellant's Appendix, Volume 5. (SC)22-18292




06/08/2022AppendixFiled Appellant's Appendix, Volume 9. (SC)22-18294




06/08/2022AppendixFiled Appellant's Appendix, Volume 10 - part 2. (SC)22-18360




06/09/2022AppendixFiled Appellant's Appendix, Volume 12 - part 2. (SC)22-18321




06/09/2022AppendixFiled Appellant's Appendix, Volume 8. (SC)22-18329




06/09/2022AppendixFiled Appellant's Appendix, Volume 13. (SC)22-18324




06/09/2022AppendixFiled Appellant's Appendix, Volume 15. (SC)22-18333




06/09/2022AppendixFiled Appellant's Appendix, Volume 16. (SC)22-18337




06/09/2022AppendixFiled Appellant's Appendix, Volume 12 - part 1. (SC)22-18347




06/09/2022AppendixFiled Appellant's Appendix, Volume 10 - part 1. (SC)22-18350




06/09/2022AppendixFiled Appellant's Appendix, Volume 17. (SC)22-18351




06/09/2022AppendixFiled Appellant's Appendix, Volume 14. (SC)22-18352




06/09/2022AppendixFiled Appellant's Appendix, Volume 11. (SC)22-18372




06/21/2022MotionFiled Notice of Settlement and Stipulation to Stay Appellate Proceedings Pending Completion of Settlement. (SC)22-19578




06/28/2022Order/ProceduralFiled Order. The parties have filed a notice informing this court that they have reached a settlement and request the briefing schedule in this appeal be suspended for 60 days to enable them to finalize the settlement agreement. The motion is granted as follows.  Stipulation or motion to dismiss or answering brief due: September 6, 2022. (SC)22-20339




07/26/2022MotionFiled Stipulation to Dismiss Appeal.  (SC)22-23417




07/28/2022Order/DispositionalFiled Order/Stipulated Dismissal. Order Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-23769





Combined Case View